Citation Nr: 0805469	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for skin disease and skin 
cancer.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of participation in a VA study.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claims.

The veteran's claim, received by VA in December 2004, states 
that he seeks compensation not only for skin disease 
resulting from his participation in a VA skin cream study, 
but also for skin cancer due to radiation exposure he says he 
received as part of the first group of occupation forces in 
World War II.  The claimed radiation exposure was clarified 
by the veteran's representative in a July 2007 Informal 
Hearing Presentation filed during the pendency of this 
appeal.

The veteran's claims file does not include any evidence of 
proper notice or attempted development by VA concerning the 
veteran's claim that he was exposed to radiation.  Further, 
the medical evidence in the record is not sufficient for the 
Board to make a determination concerning the veteran's claim 
that his current skin disease and skin cancer have been 
caused or aggravated by his participation in the VA skin 
cream study.  Additional notice and development and a VA 
medical examination are needed for proper disposition of the 
veteran's claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159 (2007); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board may supplement the record by seeking a medical 
examination when the medical evidence of record is 
insufficient to support findings by the Board).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran that is 
fully compliant with the requirements of 
The Veterans Claims Assistance Act of 
2000 (VCAA), particularly with respect to 
the veteran's claim concerning radiation 
exposure.

2.  Obtain the originals of all VA 
medical records covering the period from 
2001 to the present concerning treatment 
of the veteran for any skin disorder, as 
well as records concerning his 
participation in the VA skin cream study.  
Determine whether the veteran has 
received treatment for any skin disorders 
outside of VA and if he has, take the 
necessary steps to request and obtain 
records of any identified treatment 
during the period from 2001 to the 
present.

3.  Take the necessary steps to determine 
whether the veteran was exposed to 
radiation during his military service.

4.  When the above actions have been 
completed to update the veteran's medical 
record, as specified above, and 
development concerning possible radiation 
exposure has been completed and 
documented in the file, schedule a VA 
skin examination for the veteran.  The 
veteran's claims folder is to be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.  The 
examiner should state an opinion as to 
the likelihood (more likely than not, at 
least as likely as not, or less than 
likely or unlikely) that the veteran's 
diagnosed skin disease or diseases are 
related to his participation in the VA 
skin cream study, and separately, the 
likelihood (more likely than not, at 
least as likely as not, or less than 
likely or unlikely) that any skin 
disorder is a result of military service, 
to include inservice radiation exposure.

As to the VA skin cream study, the 
examiner should indicate the likelihood 
(more likely than not, at least as likely 
as not, or less than likely or unlikely) 
that the proximate cause of any skin 
disease/disorder was:  carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
medical treatment (skin cream study); or 
an event not reasonably foreseeable.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not 
likely" (meaning likelihood of at least 
50 percent), or "less than likely" or 
"unlikely" (meaning that there is a 
less than 50 percent likelihood).

The term "at least as likely as not 
likely" does not mean "within the realm 
of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The 
examiner should provide a complete 
rationale for any opinion provided and 
reconcile conflicting opinions in the 
record, to the extent possible.

5.  Review the veteran's claims file to 
ensure that the foregoing requested 
development has been completed to the 
extent required.  Review the VA medical 
examination report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand.  If 
it is not, implement corrective 
procedures.  Any compliance failure could 
result in a further remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (The 
Board errs as a matter of law when it 
fails to ensure compliance with remand 
orders.)

6.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the matters 
of service connection for skin disease 
and skin cancer and entitlement to 
compensation under 38 U.S.C. § 1151 for 
residuals of participation in a VA study.  
If a full grant of available benefits for 
the claims is not awarded, provide an 
appropriate supplemental statement of the 
case to the veteran and his 
representative and allow them an 
opportunity to respond.  When the 
response time has expired and no further 
evidence requires initial RO 
consideration, return the case to the 
Board for appellate review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that making the efforts directed in this remand, as 
well as any other development deemed necessary, is required 
for a comprehensive and correct adjudication of his claims.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

